

113 HR 3231 IH: Continuing Protection for Victims and Law Enforcement Act
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3231IN THE HOUSE OF REPRESENTATIVESOctober 2, 2013Mr. Poe of Texas introduced the following bill; which was referred to the Committee on AppropriationsA BILLMaking automatic continuing appropriations for law enforcement, crime prevention, and victim services programs of the Department of Justice in the event of a Government shutdown.1.Short titleThis Act may be cited as the Continuing Protection for Victims and Law Enforcement Act.2.Automatic continuing appropriations for law enforcement, crime prevention, and victim services programsThere are hereby appropriated for fiscal year 2014, for any period during which a joint resolution or other Act making appropriations for commerce, justice, science, and related agencies is not in effect, such sums as may be necessary for continuing law enforcement, crime prevention, and victim services programs for which funds were made available in title II of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2013 (division B of Public Law 113–6), at a rate for operations as provided for such purposes by such Act (as reduced by the Presidential sequestration order dated March 1, 2013).3.Treatment of expenditures at end of automatic CR periodExpenditures made available pursuant to this Act shall be charged to the applicable appropriation whenever a regular or continuing appropriations Act described in section 2 is enacted into law.4.Availability of appropriationsUnless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs:(1)The enactment into law of an appropriation for any project or activity provided for in this Act.(2)The enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity.(3)December 15, 2013.